Citation Nr: 0330596	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbar 
paravertebral myositis, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
September 1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the veteran's claim 
for a rating in excess of 10 percent for her service-
connected lumbar paravertebral myositis.


REMAND

The veteran continues, in essence, that her lumbar 
paravertebral myositis is more disabling than currently 
evaluated.  A review of the record shows that the most 
recent VA physical examination of the veteran's back was 
conducted in March 1999, and that the veteran has indicated 
that her back disability has increased in severity since 
that time.  The Board notes that governing regulations 
provide that VA's duty to assist normally includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. §§ 3.159, 3.326 
(2003); Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  It is also pertinent to note that there is 
medical evidence that reveals the veteran has non-service-
connected back disabilities and that, in Mittleider v. West, 
11 Vet. App. 181 (1998), the Court of Appeals for Veterans' 
Claims held that regulations require that when examiners are 
not able to distinguish the symptoms and/or degree of 
impairment due to a service-connected versus a nonservice-
connected disorder, VA must consider all of the symptoms in 
the adjudication of the claim.  Accordingly, the requested 
examination should also include an opinion regarding whether 
the veteran's service and nonservice-connected back symptoms 
and abnormal clinical findings can be distinguished.

The Board further notes that the criteria for rating 
disabilities of the spine were recently changed.  See 
Schedule for Rating Disabilities: The Spine, 68 Fed. Reg. 
51, 454 (Aug. 27, 2003).  Since the change in the law 
occurred during the pendency of the appeal, the RO must 
readjudicate the increased rating claim with consideration 
of the new criteria.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In addition, the RO should ensure compliance with the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. § 5100 et seq. (West 2002), to include its 
notification requirements.  

The RO should also note that the Federal Circuit has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America(PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

In view of the foregoing, this case is REMANDED to the RO 
for the following development:

1.  The RO must assure compliance with 
the requirements of the VCAA, codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A.§ 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected 
to present.  The RO should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on her claim.  
The veteran must also be notified that 
she has one year to submit evidence.  
38 U.S.C.A. § 5103(b)(1); PVA, supra.   

2.  The RO should arrange for a VA 
examination, by an appropriate examiner, 
to determine the current severity of the 
veteran's service-connected lumbar 
paravertebral myositis.  The claims file 
must be made available to and reviewed 
by the examiner.  All indicated testing 
should be performed, to include range of 
motion of the lumbar spine.  To the 
extent possible, the examiner should 
distinguish the symptoms and/or degree 
of impairment due to the service-
connected lumbar paravertebral myositis 
from any nonservice-connected back 
disability that may be present.  If no 
such distinction can be made, the 
examiner should so state.  The examiner 
should also opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that the veteran has any 
loss of function of the low back due to 
pain or flare-ups of pain, supported by 
adequate pathology; and whether it is at 
least as likely as not the veteran has 
any additional functional loss due to 
weakened movement, excess fatigability 
or incoordination.  Such determinations 
should be expressed, if feasible, in 
terms of additional loss of range of 
motion.  If the examiner finds it 
impossible to provide any part of the 
requested opinions without resort to 
pure speculation, he or she should so 
indicate.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claim.

4.  Then, the RO should readjudicate the 
veteran's claim for entitlement to an 
evaluation in excess of 10 percent for 
service-connected lumbar paravertebral 
myositis, with consideration of the new 
criteria for rating disabilities of the 
spine.  See Schedule for Rating Disabilities: 
The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 
2003); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC should 
contain notice of all relevant actions taken 
on the claim, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be allowed 
for response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  
The veteran and her representative have the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. W. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

